Case: 4:14-cr-00088-RWS-SPM Doc. #: 650 Filed: 12/11/18 Page: 1 of 1 PageID #: 5562



                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                              THOMAS F. EAGLETON U.S. COURTHOUSE
                                       111 S. TENTH STREET
                                    ST. LOUIS, MISSOURI 63102

            CHAMBERS OF                                                         PHONE: (314) 244-7490
          SHIRLEY P. MENSAH                                                       FAX: (314) 244-7499
   UNITED STATES MAGISTRATE JUDGE


                                        December 11, 2018

  Re:     USA v. Dionne Lamont Gatling, 4:14-CR-88-RWS-SPM

  Dear Counsel:

  Attached please find a copy of correspondence received from your client. I trust that you will
  review it and take any action that is necessary. Please advise your client that future
  communications of this type must be relayed to the Court only through counsel.

  Sincerely,



  Shirley Padmore Mensah
  United States Magistrate Judge

  cc: AUSA (without attachment)
